Smith, C. J.:
The plaintiff in error was indicted and tried for the murder of one William G. Ford,-and convicted. A motion was made in the court below to set aside the verdict, and for a new trial,which was overruled; whereupon the defendant excepted, and. *1269has brought the cause before us by writ of error. The bill of exceptions taken to the judgment on the motion for a new trial, contains the evidence in the cause, and presents the grounds of error relied on for a reversal of the judgment.
A detailed statement of the evidence is unnecessary, as it will be quite sufficient to refer to only such parts of it as may be requisite to a proper comprehension of the questions raised by the assignment of errors, and discussed: by counsel.
1. The first exception relates to the exclusion of certain evidence offered by the prisoner.
The deceased was, at the time of the alleged homicide, the overseer of one John A. Walker, and as such had under his control and management the accused, who was a slave, and the property of the said Walker. The commission of the homicide by the prisoner-, and the facts and circumstances ixnmediately attending the perpetration of the deed, are distinctly proved. The testimony of Mx-s. Ford, the only witness, as it appears fx’om the record, who was present at the killing, shows very cleai’ly that the prisoner, when he slew the deceased, was in no present danger, either real or apparent, and that there was not reasonable ground to" apprehend that the deceased meditated taking the life of the accused, or designed to do him some great bodily harm, and there was imminent danger of such design being accomplished.
On this state of evidence, the prisoner offered to prove the general management of the deceased on the. plantation where he was the overseer, “ with reference to violence axxd cruelty and (also) to prove “specific acts of unmerciful severity” committed by him while actixxg as such overseer, which had come to the knowledge of the witness subsequently to the killing. This evidence was excluded, and the prisoner excepted.
And this ruling of the court is assigned for ex-ror.
In the estimation of the law, to murder the most wicked is as great a exime as to murder the best and most innocexxt of the human species. Hence, as a general rule, it is held by all the courts that on the trial of axx indictment for homicide, evidence to prove that the deceased was well known and understood, as ■well by the accused as others, to he a quax’relsome, vindictive, *1270and dangerous man, is inadmissible. When, however, the character of the deceased is involved in the res gestee, evidence in regard to it may be introduced. As, when it is shown, that the accused had reasonable ground to apprehend immediate danger to his life from the deceased, the character of the deceased, in connection with previous threats, &c., may be given in evidence as explanatory of the motives upon the defendant’s action.1 Am. C. L., 235.
The courts in North Carolina, in Alabama, and Tennessee, while acknowledging the general doctrine, as above stated, have gone a step farther, and hold that where the homicide has been committed under such circumstances as to create a doubt as to the character of the offense, the general character of the deceased may sometimes be given in evidence. The State v. Tackett, 1 Hawks, 210; Wright v. The State, 9 Yerger, 342; Queensbury v. The State, 3 Stewart & P., 315. As in the case last cited, where it was held that “ if the circumstances of the killing were such as to leave any doubt whether the defendant had not been more actuated by the principle of self-defense than that of malice, it would be proper to admit any testimony calculated to illustrate to the jury the motive by which he had been actuated.”
The principle here recognized is in conflict with the generally received doctrine on the subject, which, as we have seen, excludes evidence in regard to the general character of the deceased, except when it is involved in the res gestae. But" without asserting that extreme cases might not be presented, in which evidence of the general vindictive, revengeful, and dangerous character of,the party slain, might properly be allowed to go to the jury as explanatory of the state of defense in which the defendant placed himself, although not strictly a *1271part of the res gestee, if the question here presented* were tested by the doctrine laid down in the cases cited, it seems clear that the court did not err in ruling out the evidence. For here there is no pretense for the assumption that the homicide was committed under such circumstances as to create a doubt as to the character of the offense; and it is clear that the reasons upon which the rule in reference to the admissibility of evidence as to the general character of the deceased is founded, apply with greater force where it is sought to introduce evidence in regard to specific acts of the deceased, or to prove the general tenor of his conduct for a specified time, and in relation to particular subjects.
But the real question involved in the exception is not, whether, in prosecution for murder, it is competent, under any circumstances, for the defendant to prove the general revengeful and dangerous character of the deceased. It is, whether the general management of slaves on a plantation, by the deceased, was characterized by violence and cruelty, and whether specific acts of severity and cruelty committed by him, while acting in the capacity of an overseer, may be proved as circumstances going to justify a homicide .by a slave, committed upon him while acting as such overseer.
Whether considered abstractly, or in reference to the facts immediately connected with the Mlling in this case, it is manifest that the validity of this position rests upon the doctrine, not heretofore announced in this court, that in an indictment for a homicide committed by a slave upon his master or overseer, the violent and cruel character of the overseer or master, in the government of his slaves, and specific acts of severity and cruelty committed by such overseer or master, may be considered by the jury, in determining the guilt or innocence of the accused, although the killing may be proved to have occurred under circumstances which show that the party charged was, at the time, in no present danger, real or apparent, and that he had no reasonable ground for apprehending danger to life or limb from the deceased, or that the deceased designed to take his life, or do him some great bodily harm, and there was imminent danger of such design being accomplished. In other words, that *1272a slave, charged with the murder of his master or overseer, may-excuse or justify the deed upon the ground that, being about to be chastised by- his master or overseer,- or being apprehensive that he would be punished for some real or imputed delinquency, from the known violent and cruel character of the deceased in the management of slaves, and from the fact that he had been guilty of particular acts of great cruelty upon other slaves under his charge, he had good reason to apprehend, and, in fact, did believe, that some great bodily harm would be inflicted upon him, or that his life would be taken.
It is scarcely necessary to say that this proposition is utterly untenable. It lays down a rule which, if recognized by the courts, would produce the most disastrous consequences. If the slave, when he is about to be chastised, or has just reason to apprehend that he will be subjected to cruel and unmerited punishment, be informed that, in order to escape, he may innocently slay his master or overseer, if he really believes that, by the apprehended punishment, his own life will be taken or greatly endangered ; and that, to make good his defense in a court of justice, it will be sufficient to prove the general violent and’ cruel conduct of the deceased in the government of slaves, the slave population of the state will be incited to insubordination and murder, and the life of the master exposed to destruction, either through the fears or by the malice of his slaves.
But the principle cohtained in the proposition, when applied to homicides committed by white persons, is equally untenable.
To make a homicide justifiable on the ground of self-defense, the danger must be committed under such circumstances as will afford reasonable ground to the party charged to apprehend a design to commit- a felony, or to do him some great bodily harm, and that there is imminent danger of such design being accomplished. Eev. Code, 601, § 31. Hence the mere fear, apprehension, or belief, however sincerely entertained by one man that another designs to take his life, will not excuse or justify the killing of the latter by the former. Where the danger is neither real nor urgent, to render a homicide- excusable or justifiable within the meaning of the law, there must, at the least, be some attempt to execute the apprehended design, or there *1273must be reasonable ground for the apprehension that such design will be executed, and the danger of its accomplishment imminent. State v. Scott, 4 Iredell, 409. A party may have a lively apprehension that his life is in danger, and believe that the ground of his apprehension is just and reasonable; but if he act upon them, and take the life of a human being, he does so at his peril. He is not the final judge, whatever his apprehension or belief may- have been of the reasonableness of the grounds upon which he acted. That is a question which the jury alone are to determine.
2. The next objection applies to the sixth charge granted in behalf of the state. The charge is in these words: “ If a party, through mere fear of his life, there being no real or apparent danger, kill another, it is not justifiable.”
In the argument of the exception to this instruction, it was contended, first, that the charge was erroneous, because it admits or assumes that the homicide in question was, in point of fact, committed through mere fear; and, second, because it denies that a killing through mere fear is justifiable.
If counsel are correct in their construction of the charge, it is certainly erroneous, but not for the reason assigned.
It would have been error if the court had said to the jury, the prisoner on trial committed the alleged offense through fear of his life; but a killing from mere fear, where the party killing is in no danger, either real or apparent, is murder; in other words, a homicide where the party killing is in no danger, actual or real, and has no reason to apprehend danger, is murder. An instruction bearing such a construction would be something more than a charge upon the weight of evidence. It would, in effect, be a command to the jury to convict the prisoner.
Such, however, is certainly not the proper construction of the charge. It lays down a principle of law for the guidance of the jury in the most abstract form, leaving them perfectly free to weigh the evidence,- and to determine whether or not the homicide was committed through mere fear of life. There is, he'nce, no objection to the charge, unless the position be tenable that a killing through fear or apprehension that the party’s life is in danger, where, in point of fact, there was no real or actual danger, and no reason to apprehend any, is justifiable.
*1274What we have said in reference to the first assignment of errors is a sufficient answer to this objection.
3. The next error assigned is, that the court erred in giving the 14th instruction requested by the district attorney, which is in these words: “ That whether the defendant, at the time he struck the blow, intended to kill the deceased, or only intended to knock him down to effect his escape, in either case he is guilty of murder, if he used such means as were calculated to endanger the life of the deceased, or to do him some great bodily injury.”
The objection to this instruction is, that it assumes as proved an important fact in the case, and hence is a charge upon the weight of evidence.
It is the peculiar province and exclusive right of the jury to weigh the evidence and to determine the facts of a case submitted to their consideration. And the law is careful to guard against any invasion of their authority by the court. It is hence error for the court to instruct the jury as to the weight of the evidence before them, or to charge that any fact material to the issue was proved. For the same reason, it is improper for the court to assume as proved any fact involved in the issue, and make such assumption the basis of an instruction; for such an act would, in effect, be a charge upon the weight of evidence. But it is not for every error committed by the circuit courts,, in charging, or in refusing to charge, the jury, that this court will reverse. It is only after an examination of the whole record, and when it appears that the party complaining has either been injured, or may have been injured, by an erroneous instruction, that this court will interpose and correct the error.
In the case before us, the fact that the blow was given by the defendant, which caused the death of the deceased, was clearly and distinctly proven. Not a particle of evidence was offered which raised the slightest doubt as to the hand which dealt the fatal blow. It was certainly not a controverted fact, or one about which it was possible for the jury to doubt. Under these circumstances, it cannot be asserted that the jury were misled, and, therefore, that the defendant was injured by the instruction. . On the contrary, it may, with certainty, be *1275affirmed that, in respect to the agent in the homicide, the jury .were not, and could not have been influenced by the instruction. Such being the ease, it would be to defeat instead of promoting the true purpose of the law, to set aside the verdict for this cause.
4. The court, in behalf of the prisoner, was requested to instruct the jury, that “ the character of the accused, if proof has been made upon the point, is as much a fact for the consideration of the jury as any other fact in the case; and if the jury should have been satisfied of his guilt, if no proof had been made of the character of the prisoner, yet if it has been proved that the prisoner was an obedient, peaceable and submissive slave, up to the time of his alleged offense, the proof of such a character may, of itself, be sufficient to raise a reasonable doubt of his guilt, of which the jury are the judges.
This charge was refused, and the following. instruction was given in lieu of it: “ That the character of the prisoner, if proof has been made on the point, was as much a fact for the consideration of the jury, as any other fact in the case; but no character, however good, is sufficient to authorize the jury to find the prisoner not guilty, if the proof is otherwise clear and satisfactory, that the defendant is guilty as charged.
The refusal of the court to give the former, and the giving of the latter, is next assigned for error.
We perceive no objection to the substituted charge of which the prisoner had a right to complain, and the instruction ashed for him we think was properly withheld.
No precise or definite rule has been laid down by which to determine the weight to which, in prosecutions of this character’, evidence of the good character of the accused is entitled. “Juries,” says Sir William Bussell, “have been generally told, that where the facts proved are sufficient to satisfy their minds of the guilt of the party, character, however excellent, is no subject for their consideration; but, when they entertain any doubt as to the guilt of the party, they may properly turn their attention to the good character which he has received. It is, however, submitted, that the good character of the party accused, when satisfactorily established by competent witnesses, *1276is an ingredient which ought always to be submitted to the 'jury, with tbe other facts and circumstances of the case.” 2 Russ, on C., 785. This view of the subject is sanctioned by high authority. Am. Cr. L., 235. And perhaps it is the better course, in no case to withdraw from the consideration of the jury, the evidence in regard to the good character of the accused. But while the good character of the accused is an ingredient which may be submitted to the jury, it would be going a great way too far to lay it down as a fixed rule, that proof of good character is sufficient to raise a reasonable doubt in the minds of the jury, when, excluding such proof, the evidence is sufficient to satisfy them of the guilt of the accused. This is the principle contained in the instruction, and for that reason there was no error in refusing it.
The only question raised under this assignment is, whether or not the evidence was sufficient to warrant the finding of the jury. And it is only necessary to say, without going into a minute examination and % comparison of the testimony, that it was amply sufficient to sustain the verdict.
5. The fifth and last exception is, that the motion for a new trial was improperly overruled.
Judgment affirmed.

 Wharton’s Am. Cr. Law, 641; Wharton on Homicide, 1215-1220; Pritchett v. State, 22 Ala., 39; Queensbury v. State, 3 Stew. & P., 315; State v. Tackett, 1 Hawks, 210; Wright v. State, 9 Yerg,, 342; Hinch v. State, 25 Ga., 699; Dupree v. State, 33 Ala., 380; State v. Hicks, 6 Jones (Mo.), 588; Payne v. Com., 1 Metc. (Ky.), 370; De Forest v. State, 21 Ind., 23; State v. Smith, 2 Head, 748; Franklin v. State, 29 Ala., 14; Cotton v. State, 31 Miss., 504; Com. v. Seibert, ———; Com. v. Wilson, 1 Gray, 337; Monroe v. State, 5 Geo., 85; People v. Shorter, 4 Barb., 460; 2 Comstock, 197; Campbell v. People, 16 Ills., 17; Schier v. People, 23 ib., 17; State v. Jackson, 12 La. Ann, 679; State v. Hawley, 4 Harring, 452; Patterson v. People, 46 Barb., 625; Wharton’s Am. Cr. Law, 1026-7.